                   IN THE UNITED STATES DISTRIC COU'T
                        NORTHERN DISTRICT OF TEX S
                            FORT WORTH DIVISION
                                                      NOV 1 2      2019

                                                    CLERK, U.S. DISTRICT COURT
ALFREDO MALACHI HEARD,              §                By         )cpuly
                                    §
             Movant,                §
                                    §
vs.                                 §    NO. 4:19-CV-652-A
                                    §    (NO. 4:15-CR-129-A)
UNITED STATES OF AMERICA,           §
                                    §
              Respondent.           §


                       MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Alfredo Malachi

Heard, movant, to set aside, vacate, or correct sentence under 28

U.S.C.   §   2255. The court, having considered the motion, the

government's response, the record in the underlying criminal

case, No. 4:15-CR-129-A, styled "United States v. Humberto

Macedo, et al.," and applicable authorities, finds that the

motion should be denied.

                                    I.

                                Background

      The record in the underlying criminal case reflects the

following:

      On December 9, 2015, movant was named, along with others, in

one count of a three-count superseding indictment charging him

with conspiracy to possess with intent to distribute 50 grams or

more of a mixture and substance containing a detectable amount of
methamphetamine, in violation of 21 U.S.C.                          §   846. CR Doc.' 157.

Movant was a fugitive for a period of time. CR Doc. 416. On

January 13, 2017, movant appeared before the court with the

intent to enter a plea of guilty to the offense charged with the

benefit of a plea agreement. CR Doc. 449. Movant and his attorney

signed a factual resume setting forth the elements of the

offense, the maximum penalty movant faced, and the stipulated

facts supporting movant's guilt. CR Doc. 451. They had earlier

signed a plea agreement, which was presented to the court. CR

Doc. 450. Under oath, movant stated that no one had made any

promise or assurance of any kind to induce him to plead guilty.

Further, movant stated his understanding that the guideline range

was advisory and was one of many sentencing factors the court

could consider; that the guideline range could not be calculated

until the presentence report ("PSR") was prepared; the court

could impose a sentence more severe than the sentence recommended

by the advisory guidelines and movant would be bound by his

guilty plea; movant was satisfied with his counsel and had no

complaints regarding his representation; and, movant and counsel

had reviewed the factual resume and movant understood the meaning

of everything in it and the stipulated facts were true. CR Doc.



       1
         The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4: 15-CR-129-A.

                                                  2
     The probation officer prepared the PSR, which reflected that

movant's base offense level was 34. CR Doc. 459, , 33. He

received two-level enhancements for possession of firearms, id.

at , 34, importation from Mexico, id. at , 35, and maintaining a

drug premises, id. at , 36. He received a two-level and a one-

level reduction for acceptance of responsibility. Id. at , , 42,

43. Based on a total offense level of 37 and a criminal history

category of IV, movant's guideline range was 292 to 365 months.

Id. at ,    96. Movant filed objections, CR Doc. 485, and the

probation officer prepared an addendum to the PSR rejecting the

objections. CR Doc. 464.

     On May 12, 2017, the court sentenced movant to a term of

imprisonment of 292 months. CR Doc. 476. Movant appealed, CR Doc.

483, and the judgment was affirmed. United States v. Heard, 891

F. 3d 574   (5th Cir. 2018) .

                                  II.

                         Grounds of the Motion

     Movant raises three grounds in support of his motion, worded

as follows:

     GROUND ONE: Ineffective or deficient representation of
     defense counsel.




                                   3
Doc. 2 1 at PageiD 3 4.

        GROUND TWO: Constitutional rights violated.

Id. at PageiD 5.

        GROUND THREE: Illegal sentence exceeding sentencing
        guidelines and 18 U.S.C. § 3553.

Id. at PageiD 6.

                                                     III.

                                        Standards of Review

A.      28 U.S.C.         §   2255

        After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                        United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).               A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.             Shaid, 937 F.2d at 232.




        2
            The "Doc.   " reference is to the number of the item on the docket in this civil action.
        3
         The "Page!D _" reference is to the page number assigned by the court's electronic filing system
and is used because the type-written page numbers on the form used by movant are not the actual page
numbers.

                                                       4
     Section 2255 does not offer recourse to all who suffer trial

errors.    It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.       United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).       In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F. 3d 555, 558 (5th Cir. 1996).      Further, if

issues •are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)    (citing Buckelew v. United States, 575 F.2d 515,

517-18    (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012).      "[A] court need not

determine whether counsel's performance was deficient before

                                    5
examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.•   Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F. 3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result.•

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)   (quoting

Strickland, 466 U.S. at 686).   Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.   Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282   (5th Cir.

2000).

                                IV.

                             Analysis

     In support of his first ground, movant alleges as supporting

facts:

     Movant, Alfredo Heard, was clearly subjective to
     ineffective or deficient representation during a
     criminal matter, as evidenced by counsels failure to

                                 6
     assure movant's constitutional rights were protected,
     and inclusive of, but not limited to, counsel's failure
     to challenge as to whether the claims made against the
     movant as pertaining to the drugs, firearms and
     premises of the criminal act were hearsay.

Doc. 1 at PageiD 4. The government presumes movant is complaining

about the enhancements he received. Doc. 10         at 6. Assuming that

to be the case, movant has not shown that his counsel did or

failed to do anything that would have changed the outcome of the

case. An attorney does not have a duty to raise meritless

objections. United States v. Kimler, 167 F.3d 889, 893        (5th Cir.

1999). At sentencing, the court may consider any information

having sufficient indicia of reliability, including hearsay.

United States v. Ramirez, 271 F.3d 611, 612        (5th Cir. 2001).

Here, the enhancements were supported by reliable evidence and

movant has made no attempt to show otherwise.

     In support of his second ground, movant simply says that his

"constitutional rights were violated during the course of his

criminal prosecution." Doc. 1 at PageiD 5. Movant never

identifies the constitutional right or the violation. The court

has no idea what ground movant is seeking to raise. Vague

references to constitutional rights are insufficient to raise an

issue for relief under      §   2255. United States v. Pineda, 988 F.2d

22, 23   (5th Cir. 1993).




                                      7
       Movant's third ground is likewise vague and conclusory.

Movant says that he received an illegal sentence exceeding the

sentencing guidelines. He provides no facts to support the

contention. Doc. 1 at PageiD 6. The court sentenced movant to the

bottom of the guideline range. Movant challenged his guideline

range on appeal and it was upheld. Heard, 891 F.3d at 575-76. In

any event,   §   2255 was not intended to provide a vehicle for

obtaining review of ordinary errors that could and should be

raised on direct appeal. Brown v. United States, 480 F.2d 1036,

1038 (5th Cir. 1973}.

                                     v.

                                   Order

       The court ORDERS that all relief sought by movant in his

motion under 28 U.S.C.     §   2255 be, and is hereby, denied.

       Pursuant to Rule 22(b} of the Federal Rules of Appellate

Procedure, Rule 11(a} of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253 (c) (2}, for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the




                                     8
denial of a constitutional right.

     SIGNED November 12, 2019.




                                 ~·   McBRYDE
                            ~iced       ''"'"" DieCrieC




                                  9
